Citation Nr: 0943085	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  02-18 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left hip disorder, to 
include as secondary to the service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to 
February 1983. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision issued by the RO, which in pertinent part denied the 
Veteran service connection for a left hip disorder.  In 
November 2005, the Veteran presented testimony before the 
undersigned Veterans' Law Judge in a video-hearing 
conference.  A transcript of the hearing has been associated 
with the claims folder.

Most recently, in September 2006, the Board denied the 
Veteran's claim for service connection for a left hip 
disability.  The Veteran appealed the decision to the United 
States Court of Appeals for Veterans Claim (Court).  In 
November 2007, the Court granted a Joint Motion to vacate the 
September 2006 decision and to remand the matter for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the November 2007 Joint Motion, the parties agreed that in 
the September 2006 decision, the Board failed to give 
adequate reasons and bases to support its decision.  
Specifically the parties agreed that the Board failed to: (1) 
make a specific finding as to whether there was a connection 
between the service-connected left knee disability and the 
1995 motor vehicle accident; and, (2) find that a medical 
opinion was necessary to determine whether wearing a knee 
brace to treat the service-connected left knee disability 
either caused the accident resulting in a hip injury or 
whether wearing the brace at the time of the accident made 
the hip injury worse.  The parties noted that the September 
2006 Board decision and August 2001 VA examination report 
noted that the Veteran provided a history of wearing a knee 
brace at the time of her accident.  In this regard, in the 
August 2001 VA examination report the examiner opined that 
the left hip replacement was not caused by a service-
connected injury but rather "by a non-service connected 
motor vehicle accident at which point the Veteran's 'left 
knee brace/knee' was jammed in the dashboard."  The parties 
agree that this statement could suggest that but for the knee 
brace the Veteran wore on her service-connected left knee, 
the injury to her left hip may not have occurred.  To that 
end, the parties concluded the March 2006 VA examination was 
deficient because it did not address the fact that the 
Veteran was wearing a knee brace at the time of the accident 
or address the findings of the August 2001 VA examination 
(including the examiner's statement regarding the Veteran's 
knee brace).  See 38 C.F.R. §§ 4.2, 19.9 (2009); see also 
Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 
5 Vet. App. 563, 569 (1993).  

Thus, the Board finds that a more contemporaneous VA 
examination is necessary to reconcile any discrepancy with 
regard to causation of the motor vehicle accident and clarify 
etiology of the claimed left hip disorder.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009), the need for additional 
evidence regarding her claim.  This 
letter should reflect all appropriate 
legal and regulatory guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); see also 38 C.F.R. 
§ 3.310 (2009).

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
that treated the Veteran for her left hip 
disorder.  The Veteran is also requested 
to provide the details of the motor 
vehicle accident that she alleges 
resulted in her left hip injury.  The 
details are to include:  (1) the time and 
place of the accident; (2) whether an 
accident report was generated by the 
local law enforcement authorities to 
include identifying the department that 
investigated the accident;  (3) the name 
and address of the medical facility that 
treated her injuries following the 
accident.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After the above information as been 
obtained to the best of the AMC/RO's 
ability, the Veteran should be afforded a 
VA orthopedic examination to determine 
the nature, extent and likely etiology of 
the left hip disorder.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner should 
specifically identify/diagnosis the 
Veteran's current left hip disability, if 
found, and opine as to whether: (a) it is 
at least as likely as not (50 percent 
chance or better) that the Veteran has a 
current left hip disorder due to or the 
result of the service-connected left knee 
disability; or, (b) if not, then is the 
claimed left hip disorder aggravated 
(i.e., worsened beyond its natural 
progression) by the Veteran's service-
connected left knee disability?   If so, 
the examiner should attempt to 
objectively quantify the degree of 
aggravation above and beyond the level of 
impairment had no aggravation occurred.  
The examiner should address and include 
specific discussion of whether there was 
a connection between the service-
connected left knee disability and the 
1995 motor vehicle accident.  If the 
records indicate that a left knee brace 
was worn at the time of the accident, 
this should be noted by the examiner.  In 
this regard, the examiner should discuss 
whether wearing a knee brace to treat the 
service-connected left knee disability 
either caused the accident resulting in a 
hip injury or whether wearing the brace 
at the time of the accident made the hip 
injury worse.  The examiner should 
address any discrepancy in the medical 
evidence of record.  

A complete rationale must be given for 
all opinions and conclusions expressed in 
a typewritten report(s).

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

5.  After completion of all indicated 
development, the Veteran's claim of 
service connection for a left hip 
disorder, to include as secondary to the 
service-connected left knee disability, 
should be readjudicated in light of all 
the evidence of record.  If the 
determination remains adverse to the 
Veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


